DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are allowed and renumbered as 1-20, respectively.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 21, 32, and 40, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Hook et al. (9,606,047), which is considered to be the closest prior art to the subject matters of claims 21-40, discloses (See Figs. 1a-1j and the associated description) a packaged integrated circuit comprising: a structured glass article comprising a glass cladding layer (4/5) fused to a glass base layer (3) and a cavity (34) formed in the glass cladding layer (5) (See Fig. 1i), wherein the glass base layer (3) defines a floor of the cavity (34) and the glass cladding layer (5) defines sidewalls of the cavity (34).
Hook et al., however, fail to teach, among others, at least: a) an integrated circuit chip disposed within the cavity; wherein a width of the cavity is no more than 20 µm larger than a width of the integrated circuit chip; and wherein a length of the cavity is no more than 20 µm larger than a length of the integrated circuit chip, as recited in claims 21 and 40; and b) the floor of the one or more cavities comprises a surface roughness of at most about 20 nm; and wherein an angle formed between the sidewall and the floor of the one or more cavities is at most about 30˚, as recited in claim 32; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 22-31 and 33-39, depend either on claims 21 or 32, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
January 31, 2022